Citation Nr: 0713232	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-38 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a compensable evaluation for residuals 
scar of the right foot, status post shrapnel wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967, and from July 1969 to February 1972.  His 
separation documents reflect that he was awarded the Air 
Medal with "V" for valor device, among other decorations.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

On his substantive appeal, filed in October 2004, the veteran 
requested a hearing before a Veterans Law Judge and indicated 
he would appear before the Board in Washington, D.C.  In 
March 2006, he withdrew his request for a hearing.


FINDINGS OF FACT

1.  The service connected PTSD disorder is manifested by 
occupational and social impairment productive of no more than 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and mood.

2.  The service connected scar of the right foot, status post 
shrapnel wound is manifested by a superficial, tender scar 
absent evidence of underlying tissue damage, or of limitation 
of right ankle joint motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 70 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for an evaluation of 10 percent, and no 
greater, for the scar of the right foot status post shrapnel 
wound are met. 38 U.S.C.A. § 1155, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, 
Diagnostic Code Diagnostic Code 7801 through 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as to 
the claim for an increased evaluation for PTSD, as the claim 
is herein denied.  Concerning the claim for an increased 
evaluation for the right scar, laws regarding the degree of 
disability were provided in the statement of the case.  
Moreover, the claim is being granted.  The RO will establish 
an effective date for this award, and will provide the 
veteran with notice of the laws regarding the establishing of 
effective dates before doing so.  Moreover, the veteran will 
have the opportunity to appeal the effective date assigned if 
he disagrees with it.  Hence, any defect with respect to that 
aspect of the notice requirement is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records but, in the present 
case, determined that VA examination was not necessary.  

The veteran is currently incarcerated.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans. 38 U.S.C.A. § 5107(a) (West 
2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).  However, VA does not 
have the authority under 38 U.S.C.A. § 5711 to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility.  VA's duty to assist an incarcerated 
veteran extends to arranging for adequate psychiatric 
evaluation within the prison facility, or if unable to do so, 
having him examined by a fee-basis physician or requiring a 
VA physician to examine him. See Bolton, at 191.

In this case the RO determined that additional examination 
was unnecessary, and proceeded to evaluate the claims based 
on the evidence of record. With due consideration for the 
VA's duty to conduct a thorough and contemporaneous medical 
examination, this case may be distinguished.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  First, despite several attempts to contact 
the veteran directly and through his representative to 
procure evidence of current treatment, neither the veteran 
nor his representative responded either to report current 
treatment or to provide the records or to provide a source at 
which VA could obtain them.  Rather, the veteran submitted a 
report of psychiatric evaluation conducted in 1991, and six 
lay statements as to the witness' observations of the his 
behavior in April 2004.  The veteran reported to the VA 
examiner in October 2002 that he believed his symptoms had 
increased, but since his representative filed a claim for 
increase in January 2003, the veteran has not himself 
asserted that his service connected disabilities have changed 
substantially since the most recent evaluations.  Moreover, 
it is noted that at the time of the last VA examination the 
veteran reported no additional treatment, either inpatient or 
outpatient.  He stated he does not attend PTSD group therapy 
in the prison.  He has not informed VA otherwise despite 
several requests to him and his representative that he 
identify sources of current treatment.  The VA examination 
for PTSD was conducted with review of the claims file, and 
consisted of clinical interview and psychological testing.  
The VA examination for scars, dated in November 2002, was 
conducted absent review of the claims file.  Notwithstanding, 
the VA examination for scars included a thorough medical 
evaluation.  At issue is the current condition of the 
disability, and no opinions were requested.  Moreover, prison 
treatment records from 2000 to 2002 are present in the claims 
file and the veteran's counselor offered a statement in 2001 
concerning his observations of the veteran's gait.  Given the 
foregoing, in contrast to Snuffer, there is no indication 
that the current evidence is insufficient for evaluation 
purposes, or that additional examination is necessary.

The record shows that the veteran was moved during the 
pendency of his appeal, and it is possible that he did not 
receive some or all of his mail.  However, the record also 
shows that copies of correspondence were sent to the 
veteran's representative.  In addition subsequent additional 
notice was sent to the veteran's spouse, in November 2005, 
whom he identified as his power of attorney in matters 
concerning VA.

VA also afforded the veteran the opportunity to give 
testimony before the Board, which he initially accepted but 
subsequently canceled.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  The veteran has 
not identified any additional records in reference to his 
claim for increased evaluation, which have not been obtained 
or sought by the RO.  

The above-described actions ensured that the appellant had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before a Veterans 
Law Judge, which he initially requested but ultimately 
canceled.  He has demonstrated his awareness of the type and 
kind of evidence needed to prevail in the claim for increased 
evaluation of his service-connected PTSD and scar of the 
right foot, status post shrapnel wound.  For these reasons, 
any procedural defect caused by the timing and adequacy of 
the notice was cured and the veteran has not been prejudiced.

Increased Evaluation

The veteran asserts that his service-connected PTSD and scar 
of the right foot, status post shrapnel wound, have worsened 
in severity.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7. In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

PTSD

The RO granted service connection for PTSD in a September 
1998 rating decision. A noncompensable evaluation was 
assigned, effective in October 1997.  In April 2001, this 
evaluation was increased to 70 percent, effective in October 
1997. 

The Rating Schedule directs that, in evaluating the severity 
of mental disorders under the diagnostic criteria, 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment. 38 C.F.R. §§ 4.126 (2006).

The veteran's service-connected PTSD is evaluated pursuant to 
a general rating formula for mental disorders under 38 C.F.R. 
Part 4.

A 70 percent rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2006).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). A GAF score of 31 
to 40 reflects some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

The veteran submitted the report of a psychiatric evaluation 
conducted in 1991.  The physician diagnosed the veteran with 
PTSD, but as his observations were more than 10 years prior 
to the veteran's claim for increase (and six years prior to 
the grant of service connection), this statement is not 
probative with respect to the veteran's current 
symptomatology.

The veteran underwent VA examination in April 2004.  The 
veteran reported that he received general medical care at the 
prison, but had not sought treatment for his PTSD out of a 
concern that it would be used against him.  A veterans' group 
was active, but he did not participate in it.  As to his PTSD 
symptomatology, he reported sleeping only two to three hours 
a night, inability to be around people and isolation, anger, 
irritability, loss of patience, moodiness, lack of 
concentration, forgetfulness, mind racing, and inability to 
recall specifics and details of things.  He reported he often 
asks himself, "What is the point?" and "What is the 
purpose?"  He said that he felt these symptoms had 
increased.  The examiner objectively observed the veteran to 
report for his appointment on time and to dress within the 
prison dress code.  He was alert and oriented to person, 
place, and time.  He was cooperative and pleasant, and he 
described his mood to be normal, because the prison was in 
lock down:  it was quiet and he didn't have to deal with 
people.  The examiner observed his affect to be appropriate.  
Eye contact was good, and speech was normal in rate and 
volume.  Thought process was coherent, relevant, and goal-
directed.  The veteran admitted present passive suicidal 
ideation but stated he had not acted on these thoughts due to 
a sense of obligation to his wife.  He denied active current 
suicidal ideation and homicidal ideation, but reported being 
involved in a couple of fights recently with inmates because 
they bothered him.  He reported distrust of people and 
paranoid thoughts regarding the government trying to cheat 
him.  He further reported continual depressed mood, which he 
described as hopeless, helpless feelings, not wanting to be 
around anybody or deal with anything, feelings of wanting to 
curl up and die.  He denied, and the examiner did not find 
him to exhibit, thought insertion, thought broadcasting, 
thought withdrawal, ideas of reference, hallucinations, 
obsessive or ritualistic behaviors, problems with impulse 
control or inappropriate behavior, or panic attacks.  Memory 
was found to be within normal limits.  His ability to spell 
forward and backward, and to compute serial 7s was observed 
to be accurate; and to complete tasks in his head involving 
simple arithmetic, excellent.  His abstracting and analytical 
abilities were described as good.  His judgment was noted to 
be fair; and insight, fair to good.

Occupationally, the veteran reported continuing his education 
in ranch management.  The veteran is in prison and is serving 
a life sentence without the possibility of parole for a 
murder for which he was arrested in 1980.  He works as a 
teaching assistant from 8 a.m. to 1:30 p.m. daily.  He stated 
he does this only to maintain certain privileges, such as 
visitors and phone calls.  He reported he liked his previous 
boss, who was a Vietnam veteran but died a few years ago, and 
he expressed doubt at being able to work outside of prison.

Socially, the veteran reported looking forward to twice 
monthly visits and twice-weekly 15-minute telephone 
conversations with his wife, and stated they write to each 
other daily.  He reported she is very supportive, but has 
health problems.  He said the day she dies, he will overdose 
on illicit drugs he can procure in the prison, because he 
cannot see his life without her.  He stated he walks laps in 
the yard daily when it is warmer and other inmates avoid the 
area, and that he spends lots of time alone in his cell when 
his cell mate is working, trying to daydream, escape, read, 
or write to his wife.  He reported he enjoys reading and that 
he reads many books about Vietnam and military history.  He 
stated he doesn't associate with the other prisoners, except 
possibly one man who seems young, is not a vet, but also does 
not strike the veteran as a career criminal.  He stated that 
if he got out of prison, there are only 20 to 30 men he 
served with in Vietnam with whom he would associate.  Some of 
the men he knew in service visit him.  He reported getting 
better at inducing more positive dreams, including living on 
a ranch with cattle and enjoying time spent with his wife 
doing simple things together.

The examiner observed that the veteran manifested persistent 
re-experiencing of the traumatic events he experienced in 
Vietnam.  Intrusive thoughts occurred multiple times weekly 
and recurrent distressing dreams occurred 6 to 8 times 
monthly.  Psychological distress and psychological reactivity 
was manifested on exposure to internal and external cues that 
symbolize or resemble an aspect of the traumatic event, 
including having to deal with the doctor in the prison who is 
Vietnamese.  Clinical tests and interview indicated 
persistent avoidance of stimuli associated with trauma, 
numbing, detachment, estrangement from others, sense of 
foreshortened future, restricted range of affect, persistent 
increased arousal, irritability, outbursts of anger, 
hypervigilance, and distrust and suspiciousness of others.  
Tests indicated a severe range of depression symptoms.  
Subjective difficulty concentrating was indicated but further 
testing during the interview portion of the examination 
suggested that it was not markedly impaired.  Duration of 
disturbance resulting from these symptoms lasted greater than 
a month and, the examiner opined, were productive of 
clinically significant distress and impairment in social and 
occupational functioning.  The examiner diagnosed chronic 
PTSD and major depressive disorder, recurrent.  The examiner 
noted that the veteran's claims file had been reviewed in 
conjunction with the examination, and that the results of 
examination were informed by clinical interview and 
psychological testing.

Prison treatment records from 2000 to 2002 document treatment 
for conditions other than PTSD.  Primarily, they document 
treatment for hearing difficulty and hyperlipidemia.

In April 2004, the veteran presented six statements from lay 
witnesses, including the veteran's cell-mate, as to their 
observations of his symptoms.  In aggregate, these witnesses 
attest to their personal observations of the veteran's 
neglect of personal appearance (i.e. shave, comb his hair, 
button his shirt properly), mood swings and periods of what 
appears to be deep depression, crying spells, difficulty 
sleeping, nightly perimeter checks, avoidance of anything 
concerning the current war, inability to trust others, 
isolation from others and avoidance of nearly all persons 
except his wife and fellow veterans, outright dismissal of 
others, harsh perfectionist expectations of self and judgment 
of others, distrust of the government, refusal to seek help 
from friends.  Some of the witnesses expressed fear that the 
veteran's PTSD will someday overtake him.  Some noted they 
did not believe the veteran could be employed outside prison.  
And some professed their opinion that the crime the veteran 
committed, purportedly killing another in retaliation for 
rape of a family member, was in reality a symptom of his 
PTSD.

The preponderance of the medical evidence of record is 
against an evaluation in excess of 70 percent.  While the 
veteran's witnesses have stated the veteran needs to be 
reminded to take care of his personal grooming, there is no 
evidence to suggest that he in unable to maintain minimal 
care of his personal hygiene or to accomplish the daily acts 
of living.  The evidence shows the veteran is incarcerated 
for murder.  In addition, current medical evidence shows the 
veteran has expressed thoughts of suicide, particularly 
should his wife die, manifests angry outbursts and expresses 
difficulty controlling his anger.  Notwithstanding, no health 
care professional has found him currently to be a persistent 
danger to himself or others.  Although he is in prison, his 
activities do not appear to be any more restricted than that 
of other prisoners.  He is actively pursuing his education, 
takes daily exercise and maintains a job as student teacher 
within the prison.  There is no evidence that the veteran 
performs this job less than satisfactorily.  The record 
further demonstrates that the veteran maintains a close 
relationship with his wife, albeit from prison, writing 
daily, talking twice weekly and visiting twice monthly.  And 
he interacts with friends and associates, albeit reportedly 
maintaining a distance from all but his combat veteran 
friends.  

Other symptoms required for higher, 100 percent evaluation, 
are neither complained of nor observed by medical health care 
providers, including gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or disorientation and loss of 
memory of names of close relatives, his own occupation, or 
his own name.  Rather, the medical evidence demonstrates that 
the veteran has been found to present as alert, cooperative, 
oriented, and pleasant, with appropriate affect, and to be 
casually groomed.

The veteran's GAF was measured at 40 in April 2002, 
indicative of some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  The medical evidence shows the veteran exhibits no 
impairment in reality functioning but that he does manifest 
major impairment in occupational and social functioning.  
This is compatible with a 70 percent evaluation.  The 
evidence does not, however, establish that the veteran is 
totally occupationally and socially impaired.  Rather, the 
evidence shows that the veteran works as a student teacher, 
is pursing his education, maintains close personal 
relationships with his wife, combat veteran friends, and 
maintains distant relationships with military friends and one 
friend in prison who is not military.

The disability picture presented is productive of no more 
than occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  

Scar

The RO granted service connection for a scar of the right 
foot, status post shrapnel wound, in an April 2001 rating 
decision. A noncompensable evaluation was assigned, effective 
in October 1997.  

The noncompensable evaluation was granted under Diagnostic 
Code 7804, which contemplates a superficial scar that is 
painful.  The 10 percent evaluation is the highest evaluation 
granted and Note (1) following indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

The veteran meets this criteria.  VA examination conducted in 
April 2002 reveals objective observations of a two centimeter 
linear scar in the right foot, mid sole, that is tender on 
palpation with slight adherence to the underlying tissue.  
The scar is smooth and without ulceration, breakdown, 
depression, elevation, loss of underlying tissue, 
inflammation, edema, keloid formation, disfigurement, or 
colour changes.  The examiner described the veteran to 
manifest functional impairment with pain after walking 15 to 
20 minutes, and an inability to run.  The examiner made no 
findings of limitation of joint motion in the ankle or toes.  
The examiner diagnosed traumatic scar of the right foot, 
symptomatic, and indicated the veteran's gait had been 
observed.  The examiner did not review the claims file in 
conjunction with the examination.

Evaluations higher than 10 percent are afforded for scars 
other than scars of the head, face, or neck, that are deep or 
cause limited motion under Diagnostic Code 7801.  Under this 
diagnostic code, a 20 percent evaluation is warranted for an 
area or areas exceeding 12 square inches (77 square 
centimeters).  Note (1) following directs that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) defines a deep scar as one associated with 
underlying soft tissue damage.

Diagnostic Code 7805 directs that other scars are to be 
evaluated based on limitation of function of the affected 
part.

The veteran's correctional counselor offered a statement in 
October 2001 concerning his observations of the veteran's 
physical condition.  The counselor noted that the veteran 
walks with a limp, and that the veteran reported he cannot 
power walk or jog.  

While the evidence supports an evaluation of 10 percent for 
the veteran's painful scar, a preponderance of the evidence 
is against an evaluation greater than 10 percent.  First, the 
medical evidence does not reflect that the veteran's scar is 
more than superficial, i.e., that is associated with 
underlying soft tissue damage.  The examiner noted adherence 
to, but no loss of, underlying soft tissue.  In addition, 
there is only one scar.  Hence, that part of Diagnostic Code 
7801 referencing deep scars cannot apply.  Second, no 
limitation of joint motion has been associated with this 
scar.  The scar is described as being on the veteran's mid 
sole.  Functional impairment was described as pain upon 
touch, pain after walking, and an inability to run.  No 
limitation of joint motion was attributed to the scar.  
Hence, that portion of Diagnostic Code 7801 referencing 
limitation of motion, and Diagnostic Code 7805 cannot apply.

The Board has considered whether the manifestations for the 
scar may be separately compensated in accordance with Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994). However, the medical 
evidence reveals no findings of instability, as required 
under Diagnostic Code 7803.  In addition, the scar, at two 
centimeters long, cannot comprise an area of 144 square 
inches or 929 square centimeters or greater, as required 
under Diagnostic Code 7802.  Other manifestations under 
Diagnostic Code 7801 and 7805, are not evidenced.

Summary

The Board has considered the statements of the veteran and 
his witnesses.  The veteran and his witnesses are competent 
as lay persons to report that on which they have personal 
knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, neither the veteran nor his witnesses are competent 
to offer a medical opinion as to extent of his disabilities, 
or his employability, as there is no evidence of record that 
either have specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has considered the applicability of an extra 
schedular evaluation under 38 C.F.R. § 3.321(b)(1), but finds 
that the criteria are not met in the present case.  The 
veteran is in prison, but is currently working as a student 
teacher and is pursing his education, apparently 
successfully.  There is nothing in these records to suggest 
that the veteran is unemployable solely due to his service-
connected PTSD and residual scar, or that his disability 
picture, considering solely his service-connected PTSD and 
residual scar, presents such an exceptional disability 
picture that the criteria are impractical to evaluation his 
PTSD and residual scar.  Hence, extra-schedular consideration 
is not warranted.



ORDER

An evaluation greater than 70 percent for the service 
connected PTSD is denied.

An evaluation of 10 percent, but no greater, is granted for 
the scar of the right foot, status post shrapnel wound.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


